Citation Nr: 1708771	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-44 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for degenerative joint disease of the right subtalar joint (a right subtalar joint disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel




INTRODUCTION

The Veteran served as a member of the United States Navy, with active duty service from March 1990 through July 1994. 

This appeal comes to the Board of Veterans' Appeals ("Board") from an April 2009 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Roanoke, Virginia (hereinafter Agency of Original Jurisdiction ("AOJ")).

The Veteran's appeal has previously been before the Board.  In a June 2015 decision, the Board remanded the Veteran's claims for service connection of bilateral pes planus and right subtalar joint disability.  Specifically, the Board directed the AOJ to obtain medical examinations which addressed the Veteran's theories of entitlement for service connection.  These examinations were conducted in March 2016, and then associated with the Veteran's claims file.  Therefore, the Board finds the June 2015 remand directives were substantially complied with and the matter has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

FINDINGS OF FACT

1.  The Veteran's January 1990 entrance examination noted bilateral pes planus, which was assessed as moderate and asymptomatic. 

2.  There was a permanent increase of the Veteran's bilateral pes planus during his military service, beyond the natural progression of this disability.  

3.  The Veteran has a right subtalar joint disability which is proximately due to or the result of the Veteran's service-connected bilateral pes planus disability. 


CONCLUSIONS OF LAW

1.  A preexisting foot disorder, diagnosed as bilateral pes planus, was aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2016).

2.  Resolving all doubt in his favor, the Veteran has a right subtalar joint disability secondary to his service-connected bilateral pes planus disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist:

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by numerous letters, including those dated in June 2008 and July 2008, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The AOJ has secured the Veteran's service treatment records ("STRs"), VA treatment records, and all identified and available private treatment records.  For his part, the Veteran has submitted personal statements, and arguments from his representative.

The Veteran was additionally afforded contract private medical examinations in March 2016 in connection with the claims addressed herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board finds these medical examinations and the opinions provided are thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Additionally, these examiners considered the Veteran's lay assertions in reaching their conclusion.  Therefore, the Board finds that these medical opinions are adequate to decide the claims on appeal.

As was noted above, the Veteran's claims were previously remanded by the Board, most recently in June 2015.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  In response to the Board's June 2015 remand, the AOJ provided the Veteran with updated examinations for his bilateral pes planus and right subtalar joint disabilities.  As such, the Board finds the AOJ has substantially complied with the remand directives.  

Therefore, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Moreover, for the service connection issues on appeal, neither the Veteran, nor his representative, have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that the VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Rules and Regulations of Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  When determining service connection, all theories of entitlement, direct and secondary, must be considered if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary and therefore the Board, must give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

	i.  Entitlement to Service Connection for Bilateral Pes Planus:

The Veteran currently seeks entitlement to service connection for a bilateral pes planus disability.  Although this disability preexisted his military service, the Veteran contends the physical requirements of active duty aggravated his condition beyond its normal progression.  The Veteran currently describes pain in his bilateral feet, which requires the use of medications.  He additionally describes flare-ups of his symptoms during periods of prolonged physical activity, such as standing and/or walking.  See March 2016 Medical Examination. 

When an issue is raised as to whether the disorder claimed by the Veteran preexisted service, the governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  See also VAOPGCPREC 3-2003 (July 16, 2003).   This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  

However, if a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that particular disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding (clear and unmistakable evidence) that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

The presumption of aggravation applies only when the Veteran shows the pre-service disability increased in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The presumption of aggravation only requires evidence of an actual worsening of a preexisting condition during service; it does not require direct evidence of nexus, that is, that the worsening was actually caused by service.  Smith v. Shinseki, 24 Vet. App. 40, 47-48 (2010) (emphasis added).  Therefore, a veteran must initially establish only that a preexisting condition worsened during service, and at that point the veteran has the benefit of the presumption of aggravation.  Moreover, the presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation per the Schedule for Rating Disabilities ("Rating Schedule).  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

If a permanent increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  
Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

In the instant appeal, the Veteran's bilateral pes planus was noted during his January 1990 enlistment physical examination.  This entrance examination reported the Veteran had "moderate" and "asymptomatic" bilateral pes planus.  Therefore, the condition was not considered disabling at that time.  A disorder can be asymptomatic, but still considered as "noted" on entrance.  Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996).  Additionally, in the self-reported history portion of this entrance examination, the Veteran denied any history of foot trouble.  Therefore, based on this evidence, a bilateral pes planus condition of the feet was clearly noted at entrance.  Since this disability was noted at the time of the Veteran's entrance into service, the Veteran is not entitled to the presumption of soundness for this particular disability when entering service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

As the Veteran's bilateral pes planus was documented at his entrance to active duty service, it is the Veteran's burden to show that a chronic (i.e. permanent) worsening of his preexisting disability during service.  Horn, 25 Vet App. at 238.  In this regard, the Board observes the Veteran's STRs show treatment during service for right toe pain in April 1992.  Thereafter, the Veteran was treated for bilateral heel pain and left foot tendonitis in 1993.  Notably, in February 1993, the Veteran was placed on restricted physical activity, to include no running, jumping, or marching and was advised to wear soft shoes.  

The Veteran's May 1994 separation examination noted a "moderate" bilateral pes planus disability, without evidence of pronation.  Therefore, on its face, this separation examination does not describe a worsening in the Veteran's preexisting bilateral pes planus disability.  However, the separation examination did report symptoms of "chronic" left foot pain, which were not noted during the January 1990 entrance examination.  Furthermore, as described above, the Veteran's STRs document in-service treatment for symptoms of right heel pain.  The STRs additionally show the Veteran was advised to wear shoe inserts for both his left and his right feet.  Taken together, the Veteran's STRs provide probative supporting evidence that his bilateral pes planus was aggravated during his military service.  38 U.S.C.A. § 1153, 38 C.F.R. § 3.306(a).  

A review of the Veteran's post-service medical records reflects continued treatment for complaints of bilateral foot pain.  For example, beginning in August 2006, the Veteran reported increasing heel pain to his private primary care physician.  See Pleasant Valley Medical Center Records.  Later examinations, including a March 2016 VA examination, report the Veteran has "marked pronation," decreased longitudinal arch height of both feet, as well as "extreme" tenderness of the plantar surfaces of his bilateral feet.  Therefore, the Veteran's post-service records are also supportive of permanent worsening of his preexisting pes planus condition.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a). See also Routen, 10 Vet. App. at 189 n. 2; Verdon, 8 Vet. App. at 538. 

The Board is aware the evidentiary record contains a March 2016 opinion which concludes the Veteran's bilateral pes planus was not aggravated during his active military service.  However, closer inspection of this examination, and its supporting rationale, suggests that the Veteran's symptoms were, in fact, aggravated during his active duty service.  Specifically, the March 2016 examiner explains that symptoms of pes planus are exacerbated by activities that require prolonged standing or walking, such as the Veteran's four years of military service.  

The examiner further notes that the Veteran's pes planus was assessed as "asymptomatic" during his entrance examination.  Thereafter, the examiner cites to evidence of in-service treatment for exacerbated symptoms, such as bilateral heel pain and the recommendation that the Veteran wear bilateral shoe inserts.  By referencing this evidence, the examiner does not cite to clear and unmistakable evidence showing the Veteran's symptoms were the result of a natural progression of the disease.  Rather, the examiner cites to evidence which suggests the Veteran's in-service military activities, including prolonged standing and walking, contributed to a permanent worsening of the Veteran's bilateral pes planus.  As such, the Board finds this March 2016 opinion does not weigh against the Veteran's claim of aggravation of his bilateral pes planus disability.  

Consequently, the competent and probative evidence of record demonstrates a permanent aggravation of the Veteran's preexisting bilateral pes planus condition during service beyond its normal progression.  The Board finds that there is no countervailing medical evidence of record suggesting the increase in the Veteran's pes planus disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b); Paulson 7 Vet. App. at 470-471.  That is, there is no clear and unmistakable evidence that the increase in the pes planus disability was due to the natural progression of the disease.  Id.  The Board emphasizes that the clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  

Accordingly, after resolving doubt in the Veteran's favor, the Board finds the evidence supports service connection for the Veteran's bilateral pes planus on the basis of aggravation during service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran may only be service connected for bilateral pes planus for the degree of disability over and above the degree of disability existing at the time of entrance into active service.  See 38 C.F.R. §§ 3.322, 4.22.  The appeal is granted as to that issue.   

	ii.  Entitlement to Service Connection for a Right Subtalar Joint Disability:

The Veteran additionally seeks entitlement to service connection for a right subtalar joint disability.  The Veteran contends this right ankle disability was the result of his left ankle ganglion cyst, as he overcompensated for this disability by relying upon his right leg and ankle.  See July 2009 Notice of Disagreement.  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that it was either caused or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a), (b); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  In determining whether secondary service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

As to the first element of service connection, the Board observed the Veteran was diagnosed with degenerative arthritis of the right subtalar joint in October 2007.  See Private Treatment Records of Dr. M.C.  Therefore, the Veteran has satisfied the first element of service connection.  38 U.S.C.A. §§ 1110, 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)(holding that the first and most fundamental requirement for any service-connection claim is the existence of a current disability). 

Therefore, the question before the Board is whether this right subtalar joint disability was either caused by or aggravated by a service connected disability.  In this regard, a veteran need not prove that a disability was "completely" (i.e., totally) caused by a service connected disability to prevail on a secondary service connection claim.  Rather, proximate cause need only be demonstrated. "Proximate cause" is defined as "[a] cause that directly produces an event and without which the event would not have occurred." See Donnellan v. Shinseki, 24 Vet. App. 167, 173 (2010) (citing Black's Law Dictionary 213 (7th ed. 1999)).

A determination of proximate cause is basically one of fact, for determination by adjudication personnel.  See VAOPGCPREC 6-2003 and 19-1997.  When there are potentially multiple causes of a harm, an action is considered to be a proximate cause of the harm if it is a substantial factor in bringing about the harm and the harm would not have occurred but for the action.  See Shyface v. Sec'yofHealth & Human Svs., 165 F.3d 1344, 1352 (Fed. Cir. 1999) (citing RESTATEMENT (SECOND) OF TORTS§§ 430 cmt. d. and 433 cmt. d. (1965)).  

In response to the Board's June 2015 Remand, the Veteran was afforded a medical examination in March 2016 to ascertain whether his right subtalar joint disability was in any way related to his military service.  Following a review of the Veteran's medical file and a physical examination, the medical examiner concluded the Veteran's right subtalar joint disability was less likely than not incurred in or caused by the Veteran's left ganglion cyst.  See March 2016 Medical Opinion.  

However, as outlined by this decision, the Veteran is now service-connected for his bilateral pes planus disability.  Furthermore, a closer review of the March 2016 medical opinion indicates that bilateral pes planus can cause a right subtalar joint disability.  In the March 2016 medical opinion, the examiner explains that the Veteran's "subtalar arthritis could have been [a result of] complications from untreated symptomatic pes planus" as pronation of the feet can cause changes to the structure and function of the foot.  Changes to the structure of the Veteran's feet, specifically "marked" pronation, were previously noted during the physical examination conducted by the March 2016 medical examiner.  Therefore, the March 2016 medical opinion identifies the Veteran's bilateral pes planus as a proximate cause of the Veteran's current right subtalar joint disability.  

Accordingly, secondary service connection for a right subtalar joint disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board emphasizes that it is granting secondary service connection for a right subtalar joint disability on the basis that it is the direct result of service-connected bilateral pes planus disability, as opposed to aggravation. 


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for bilateral pes planus is granted.  

Subject to the provisions governing the award of monetary benefits, service 

connection for a right subtalar joint disability, as secondary to the service-connected bilateral pes planus, is granted. 




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


